          Case 1:20-cr-00196-JMF Document 14 Filed 06/26/20 Page 1 of 1




                                                           June 26, 2020

VIA ECF
The Honorable Jesse M. Furman
United States District Judge
40 Foley Square
New York, NY 10007

RE:    United States v. Ruvioldy Cruz
       20 Cr. 196 (JMF)

Dear Judge Furman:

        I write - with no objection from the government and no objection from pretrial services - to
respectfully request that the Court temporarily modify Mr. Cruz’s bail conditions to permit him to
travel to Butler, New Jersey tomorrow, Saturday, June 27, 2020, and return to New York City on the
same day. On January 9, 2020, the Honorable Judge Debra Freeman imposed the following bail
conditions, inter alia: A $50,000 personal recognizance bond co-signed by two financially responsible
persons; travel restricted to SDNY/EDNY; surrender of travel documents and no new applications;
home incarceration with electronic monitoring, and strict pretrial supervision. Mr. Cruz has been
fully compliant with all of the conditions of release.

       Mr. Cruz’s uncle’s grave site is located at Mt. Rest Cemetery in Butler, New Jersey, and Mr.
Cruz would like the opportunity to visit the grave site with his family this weekend. With the Court’s
permission, Mr. Cruz would depart from New York tomorrow, Saturday, June 27, 2020 and return
home the same day, with his schedule for that day to be set by Pretrial Services. Assistant U.S.
Attorney Mitzi Steiner and Pretrial Services Officer John Moscato do not object to Mr. Cruz’s request.

       Thank you for your consideration of this matter.

                                                              Respectfully submitted,

                                                      /s/_Mark Gombiner
                                                      Mark Gombiner, Esq.
                                                      Assistant Federal Defender
           Application GRANTED. The Clerk of Court is (212) 417-8718
           directed to terminate Doc. #13.
                                       SO ORDERED:



                                       _____________________________________
                                       HONORABLE JESSE M. FURMAN
                                       UNITED STATES DISTRICT JUDGE
cc:    AUSA Mitzi Steiner (by ECF)
